Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In after-final amendments dated 4/26/21, Applicant amended claims 1-1, 4, 7, 10, 14, 19-20, canceled claims 8-9 and 18, and added new claims 21-23.  Claims 1-7, 10-17, and 19-23 are presented for examination.

Amendments to the Claims
	Please amend claims 1, 13-14, 20, and 23 as follows:
1.	(Currently Amended) A timeseries 
one or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
receive one or more timeseries processing workflows that apply to raw data timeseries, each of the timeseries processing workflows comprising a sequence of timeseries processing operations, wherein the timeseries processing workflows comprise:
 	an indication of one or more input timeseries to which the workflow applies;
 	a particular sequence of timeseries processing operations, wherein the particular sequence of timeseries processing operations is at least one of a dynamically defined sequence of timeseries processing operations or a predefined sequence of timeseries processing operations; and
the dynamically defined sequence of timeseries processing operations or the predefined sequence of timeseries processing operations to the input timeseries;
identify the one or more timeseries processing workflows that apply to the raw data timeseries; 
process the raw data timeseries using the identified timeseries processing workflows to generate the one or more derived data timeseries; and
generate a plurality of directed acyclic graphs, each directed acyclic graph corresponding to one of the timeseries processing workflows and representing the sequence of timeseries processing operations in the corresponding workflow; 
wherein each directed acyclic graph comprises one or more blocks representing at least one of one or more input timeseries to which the corresponding workflow applies, the sequence of timeseries processing operations in the corresponding workflow, or the one or more derived data timeseries generated by applying the predefined sequence of timeseries processing operations to the input timeseries.

13.	(Currently Amended) The timeseries management system of Claim 12, wherein the instructions cause the one or more processors to:
receive a plurality of derived data samples generated by processing the changed data timeseries; and
generate one or more particular derived data sample timeseries comprising the plurality of [[the]] derived data samples.


one or more processors configured to execute instructions stored on one or more computer-readable storage media to:
identify one or more timeseries processing workflows that apply to a raw data timeseries, wherein the timeseries processing workflows comprise:
 	an indication of one or more input timeseries to which the workflow applies;
 	a particular sequence of timeseries processing operations, wherein the particular sequence of timeseries processing operations is at least one of a dynamically defined sequence of timeseries processing operations or a predefined sequence of timeseries processing operations; and
 	an indication of one or more derived data timeseries generated by applying the dynamically defined sequence of timeseries processing operations or the predefined sequence of timeseries processing operations to the input timeseries; 
process the raw data timeseries using the one or more identified timeseries processing workflows to generate the one or more derived data timeseries; and
optimize the identified one or more timeseries processing workflows by:
 	selecting multiple of the identified one or more timeseries processing workflows that require one or more shared input timeseries; and
 	combining the selected timeseries processing workflows that require the one or more shared input timeseries into a single timeseries processing workflow.


generating a raw data timeseries comprising a plurality of raw data samples;
identifying one or more timeseries processing workflows that apply to the raw data timeseries, wherein the timeseries processing workflows comprise:
an indication of one or more input timeseries to which the workflow applies;
a particular sequence of timeseries processing operations, wherein the particular sequence of timeseries processing operations is at least one of a dynamically defined sequence of timeseries processing operations or a predefined sequence of timeseries processing operations; and
 	an indication of one or more derived data timeseries generated by applying the dynamically defined sequence of timeseries processing operations or the predefined sequence of timeseries processing operations to the input timeseries;
processing the raw data timeseries using the identified one or more timeseries processing workflows to generate the one or more derived data timeseries; and
optimizing the identified one or more timeseries processing workflows by:
selecting multiple of the identified one or more timeseries processing workflows that require one or more shared input timeseries; and
combining the selected timeseries processing workflows that require the one or more shared input timeseries into a single timeseries processing workflow.


receiving a plurality of derived data samples generated by processing the changed data timeseries; and
generating one or more particular derived data sample timeseries comprising the plurality of [[the]] derived data samples.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for processing time series data in a building management system: wherein the timeseries processing workflows comprise: 
an indication of one or more input timeseries to which the workflow applies; a particular sequence of timeseries processing operations, wherein the particular sequence of timeseries processing operations is at least one of a dynamically defined sequence of timeseries processing operations or a predefined sequence of timeseries processing operations; and an indication of one or more derived data timeseries generated by applying the predefined sequence of timeseries processing operations to the input timeseries; identify the one or more timeseries processing workflows that apply to the raw data timeseries; and generate a plurality of directed acyclic graphs, each directed acyclic graph corresponding to one of the timeseries processing workflows and representing the sequence of timeseries processing operations in the corresponding workflow; wherein each directed acyclic graph comprises one or more blocks representing at least one of one or more input timeseries to which the corresponding workflow applies, the sequence of timeseries processing operations in the corresponding workflow, or the one or more derived data timeseries generated by applying the predefined sequence of timeseries processing .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Responses to Applicant’s Remarks
	Regarding rejections of claims 1-8 and 9-20 for obviousness type double patenting, Applicant’s amendments overcome these rejections and said rejections are withdrawn.  Regarding rejections of claims 1, 14, and 20 under 35 U.S.C. 102 by Azvine, Applicant’s amendments overcome Azvine’s teachings and said rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        4/30/21